455 F.2d 987
Joseph Anthony BUTERA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2835 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 20, 1972.

Appeal from the United States District Court for the Northern District of Mississippi.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 In seeking relief under 28 U.S.C.A. Sec. 2255 appellant claims (i) the District Court was without jurisdiction because the Government failed to prove that the deposits of the burglarized bank were insured by the Federal Deposit Insurance Corporation and (ii) the District Court erred in refusing to order a mistrial after a Government witness was unable to identify evidence introduced against the defendant


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966